Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 21 December 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Dec. 21. 1792.

We have as yet no direct confirmation from France of the retreat of the D. of Brunswick. However so many circumstances are stated in the English papers as to leave no doubt of the fact.—Wheat is fallen from 125 to 113 cents. This has been effected by the bank here, which refused to merchants purchasing wheat here the aids it has been in the habit of furnishing. Merchants no longer getting their bills discounted at the bank, have been obliged to draw bills of exchange and also to sell their stock to make their purchases of wheat. The consequence has been that exchange, stock and wheat have fallen. However the demand will continue and be great.—Will you be so good as to ask of smith George a list of the tools of which he has need to enable him to do good work in every way in which he can work. I shall be glad to get them while here.—You have heard of the proposed tax  on horses. It is uncertain what will be it’s fate. Besides it’s partiality, it is infinitely objectionable as foisting in a direct tax under the name of an indirect one.—A bankrupt bill is brought in in such a form as to render almost all the landholders South of this state liable to be declared bankrupts. It assumes a right of seizing and selling lands. Hitherto we had imagined the general government could not meddle with the title to lands.—My love to my dear Martha & am Dear Sir Your’s affectionately

Th: Jefferson

